Citation Nr: 0110332	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-07 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and D. B., spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to August 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision.  By this 
action service connection was established for PTSD that was 
assigned an initial rating of 50 percent.  

In Fenderson v. West, 12 Vet. App. 119 (1999) the U.S. Court 
of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter the Court), held, in part, that 
the RO never issued a statement of the case (SOC) concerning 
an appeal from the initial assignment of a disability 
evaluation, as the RO had characterized the issue in the 
statement of the case as one of entitlement to an increased 
rating.  Fenderson involved a situation in which the Board 
concluded that the appeal as to that issue was not properly 
before it, on the basis that a substantive appeal had not 
been filed.  The Court remanded the matter to the Board for 
the issuance of a SOC, which would thereby give the appellant 
another opportunity to file a timely substantive appeal.  

The veteran's case may be distinguished from Fenderson, as 
the SOC and supplemental SOC did provide him with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assigned rating.  Also, 
the RO did not identify the issue in the same manner as did 
the RO in Fenderson.  The August 2000 supplemental SOC 
identified the issue as:  "Evaluation of posttraumatic 
stress disorder currently evaluated as 50 percent 
disabling".  Finally, the veteran and his representative 
have been clear that the intention is to appeal the initial 
rating for PTSD.  Accordingly, there is no need to remand for 
clarification of the nature of the issue on appeal.  

In addition, entitlement to service connection for a heart 
condition, claimed to be secondary to PTSD, was denied in 
March 2000 based on a finding that the claim was not well 
grounded.  The Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This matter is referred to the RO for 
readjudication under Section 7 of the VCAA.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the evaluation of the veteran's PTSD has 
been obtained by the originating agency.  

2.  Symptoms associated with service-connected PTSD include 
irritability, anxiety, a flat affect, some social phobia, 
insomnia and moderate difficulty with concentration, 
nightmares, intrusive thoughts, avoidance of reminders of 
Vietnam and a startle response; the Global Assessment 
Functioning (GAF) score is 57.  

3.  There is no evidence of severe depression, true panic 
attack, or disturbance of insight, judgment, or orientation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.130, Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As stated above, the Board notes that, during the pendency of 
the veteran's appeal, VCAA was enacted, as Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new statute 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims, and is 
applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations.  

I am satisfied that all appropriate development has been 
accomplished.  The veteran has been afforded the opportunity 
to provided testimony at a hearing on appeal.  The recent 
examinations provide sufficient information to rate the 
disability in accordance with the applicable rating code.  
The statement of the case and supplemental statements of the 
case advised the veteran of the pertinent law and regulations 
as well as the bases for a grant of a higher evaluation for 
his service-connected PTSD.  The veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  Accordingly, the Board 
finds that the notification and duty-to-assist provisions 
mandated by the VCAA have been satisfied in this case.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for PTSD in a July 1999 rating decision.  A 50 percent rating 
was assigned.  This is the veteran's current rating.  

The veteran contends that he is entitled to a 70 or 100 
percent rating for his service-connected PTSD.  He reports 
that he is unable to function independently, and his wife 
must accompany him everywhere he goes.  There has been much 
concern about the possibility that he would hurt someone.  
The veteran reports that he has anger, periods of unprovoked 
irritability and poor impulse control.  He states that he is 
incapable of adapting to stressful situations.  He states 
that the day of his most recent VA examination, he was having 
a day that was better than the usual.  

The veteran testified at the July 2000 RO hearing that he had 
no relationships aside from that with his wife.  He reported 
having insomnia, nightmares and problems with his memory.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.  

Clinical records from October 1998 show that the veteran was 
irritable, had a flat affect, some depressive symptoms, 
suicidal ideation without plans and some evidence of social 
phobia.  However, the veteran has reported having a good 
relationship with his wife.  

When the veteran was examined in December 1999, he described 
his marriage of 18 years with his wife as being "great".  
He also reported that he had some friends that he visited.  
Although he reported that he had not worked since 1988 due to 
his heart and back conditions, he also stated that he 
volunteered with a group of weather watchers.  He reported 
that CB radio was his hobby.  The GAF Score was 57.  

A GAF score of 51 to 60 is indicative of moderate symptoms 
(for example a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (for example, few friends, 
conflicts with peers or co-workers).  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  

These findings are consistent with an evaluation of 50 
percent.  I note from the clinical record, that there is no 
objective indication of rituals, disturbances of thinking, 
abnormal speech, true panic attacks, severe depression 
affecting ability to function independently, disorientation, 
neglect, difficulty with adapting to stress or inability to 
maintain effective relationships.  In addition, he has not 
shown disturbance in his insight or judgment.  In view of the 
foregoing, the preponderance of the evidence is against an 
increased rating for PTSD.  

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional or unusual disability picture in this case.  
Higher evaluations are provided in the rating schedule, but, 
as discussed above, the required manifestations have not been 
demonstrated.  The veteran's PTSD has not required frequent 
hospitalization, and the symptoms are not so unusual that 
they cannot be rated under the schedule because they markedly 
interfere with the veteran's employment.  The Board concludes 
that the RO did not commit prejudicial error in not referring 
the case for the consideration of the assignment of an 
extraschedular rating.  



ORDER

A higher initial rating for PTSD is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

